         Case 1:18-cr-00650-RJS Document 105 Filed 04/14/20 Page 1 of 1




                                                              April 14, 2020



BY ECF

The Honorable Richard J. Sullivan
United States Circuit Judge
United States Court of Appeals for the Second Circuit
500 Pearl Street
New York, New York 10007

               Re:     United States v. Richard Josephberg, No. 18 Crim. 650 (RJS)

Dear Judge Sullivan:

       We represent Richard Josephberg. We write respectfully to withdraw our client’s motion
for compassionate release, without prejudice to re-file on or after April 27, 2020, as that date will
mark 30 days from the Warden’s receipt of Mr. Josephberg’s request for release.

       We appreciate the Court’s consideration.

                                                              Respectfully submitted,

                                                              /s/

                                                              Justine A. Harris
                                                              Noam Biale
                                                              SHER TREMONTE LLP

                                                              Attorneys for Richard Josephberg


cc: Olga Zverovich, Assistant U.S. Attorney (by ECF and Email)




                                 90 Broad Street | 23rd Floor | New York, NY 10004
                            www.shertremonte.com | tel 212.202.2600 | fax 212.202.4156
